OliveR, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into by and between tbe respective parties hereto:
It is hereby stipulated and agreed by and between the undersigned that at the time of exportation of the involved merchandise to the United States, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at 580, United States currency, per crate, .packed, less cartage and loading and consular fees, as invoiced.
It is further agreed that there was no 'higher foreign value for such or similar merchandise at the time of exportation of the imported merchandise.
It is further agreed that these cases may be submitted upon the foregoing stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe mercbandise bere involved, and tbat sucb value was 580, United States currency, per crate, packed, less cartage and loading and consular fees, as invoiced.
Judgment will be rendered accordingly.